Citation Nr: 1022604	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for gout.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cerebrovascular accident.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1947 to 
February 1948 and March 1951 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied the Veteran's claim for 
individual unemployment (TDIU).  

In addition, in the October 2007 substantive appeal to the 
Board, the Veteran stated that he was denied "compensation 
for hearing loss" and that he did not have cataracts prior 
to service.  The Board notes that the Veteran is service-
connected for bilateral hearing loss, rated as 10 percent 
disabling, effective November 30, 1991.  The Veteran's 
request for an increased rating for this disorder was last 
denied in an unappealed December 2005 rating decision. The 
Board also notes that the Veteran's claim for entitlement to 
service connection for cataracts was denied in an unappealed 
February 1999 rating decision.  As the Veteran did not file 
an NOD regarding either of these respective issues in a 
timely manner, they are not in appellate status.  Id.  As 
such, the Board hereby refers the Veteran's respective claims 
for an increased rating for bilateral hearing loss and an 
application to reopen his claim of service connection for 
cataracts to the RO for required development.  

The Veteran initially had requested a hearing before the 
Board but subsequently withdrew that request in writing in 
April 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in the July 2007 rating decision from 
which this appeal arises, the RO also denied a claim of 
service connection for gout and denied an application to 
reopen a previously denied claim of service connection for 
cerebrovascular accident.  In his July 2007 Notice of 
Disagreement (NOD) regarding this decision, the Veteran 
specifically noted disagreement only with the denial of his 
claim for individual unemployability.  In his October 2007 
substantive appeal, the Veteran indicated disagreement with 
the RO's decisions regarding his claim of service connection 
for gout and his application to reopen his claim of service 
connection for cerebrovascular accident.  As such, the Board 
finds that, in regards to these issues, the October 2007 
substantive appeal to the Board qualified as an NOD.  
38 U.S.C.A. § 7105 (West 2002).  In December 2008, the RO 
issued another rating decision denying the claim of service 
connection for gout but did not thereafter provide a 
Statement of the Case (SOC).  Also, the RO did not issue an 
SOC regarding the denial of the Veteran's application to 
reopen his claim for service connection for cerebrovascular 
accident.  Under these circumstances, as a timely NOD was 
received following the July 2007 rating decision, the Board 
is required to remand these issues for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

As these issues are inextricably intertwined with the TDIU 
issue, the TDIU issue is not ripe for final appellate 
consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).

2.  Obtain copies of any outstanding 
records VA and nonVA treatment received by 
the Veteran for his service-connected 
disabilities and all disabilities at issue 
in this matter and associate them with the 
claims file.

3.  Issue an SOC to the Veteran and his 
representative concerning his claim of 
service connection for gout, and his 
application to reopen a claim of service 
connection for cerebrovascular accident.  
They should also be informed of the 
requirements to perfect appeals with 
respect to these issues.  If the Veteran 
perfects an appeal with respect to either 
of these matters, it should be ensured 
that any indicated development is 
completed before the case is returned to 
the Board.  

4.  Then, following any additional 
indicated development, including an 
examination if warranted, the claim for 
TDIU must be readjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative must be 
provided with an SSOC, which addresses all 
of the evidence.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


